Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-14-00368-CR

                                John Christopher SPRINGALL,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. DC-5316
                       Honorable N. Keith Williams, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED June 24, 2015.


                                                 _____________________________
                                                 Karen Angelini, Justice